Appeal by defendant *753from a judgment of the County Court, Dutchess County (Ritter, J.), rendered June 5, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention, there was sufficient independent evidence to corroborate the testimony of Raymond Duncan, defendant’s conceded accomplice, to satisfy the requirement under CPL 60.22 (subd 1) (see, e.g., People v Glasper, 52 NY2d 970).
As to defendant’s challenge to the sentence imposed, we find that the trial court did not abuse its discretion nor is there any basis for this court to modify the sentence in its discretion (People v Suitte, 90 AD2d 80). Mollen, P. J., Titone, Bracken and Rubin, JJ., concur.